COURT OF APPEALS
                                  EIGHTH DISTRICT OF TEXAS
                                       EL PASO, TEXAS

ROBERTO PALACIOS-SANCHEZ,                           §
                                                                       No. 08-15-00147-CR
                                Appellant,          §
                                                                          Appeal from the
v.                                                  §
                                                                        204th District Court
THE STATE OF TEXAS,                                 §
                                                                      of Dallas County, Texas
                                 Appellee.          §
                                                                        (TC# F-1412347-Q)
                                                    §


                                   MEMORANDUM OPINION

        This appeal is before the Court to determine whether it should be dismissed because the

trial court’s certification of Appellant’s right of appeal states that this “is a plea-bargain case, and

the defendant has NO right of appeal.” Prior to transferring the case to this Court pursuant to a

docket equalization order, the Fifth Court of Appeals ordered the trial court to determine whether

Appellant entered a negotiated plea of guilty, whether he reserved the right to appeal certain

issues, and whether the trial court granted permission to appeal. The trial court has made those

findings and a supplemental clerk’s record containing the plea papers has been filed.

        In a plea bargain case, a criminal defendant’s right to appeal is limited to those matters

that were raised by written motion filed and ruled on before trial or to those cases in which the

defendant obtained the trial court’s permission to appeal. See TEX.R.APP.P. 25.2(a)(2)(A), (B).

The record supports the trial court’s certification that Appellant has no right to appeal because he
entered a plea of guilty pursuant to a plea bargain, there are no written motions ruled on prior to

trial, and the trial court did not grant Appellant permission to appeal. Accordingly, we dismiss

the appeal.    See TEX.R.APP.P. 25.2(a)(2), (d); Chavez v. State, 183 S.W.3d 675, 680

(Tex.Crim.App. 2006)(“A court of appeals, while having jurisdiction to ascertain whether an

appellant who plea-bargained is permitted to appeal by Rule 25.2(a)(2), must dismiss a

prohibited appeal without further action, regardless of the basis for the appeal.”).


                                              STEVEN L. HUGHES, Justice
May 13, 2015

Before McClure, C.J., Rodriguez, and Hughes, JJ.

(Do Not Publish)




                                                -2-